 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11     ALEXANDRA INVESTMENTS, INC, a                     Case No.: 18cv01203-LAB-BLM
       Corporation
12                                                       ORDER DISCHARGING ORDER TO
                                        Plaintiff,
                                                         SHOW CAUSE [Dkt. 12];
13     v.
14                                                       GRANTING JOINT MOTION TO
       FCA US LLC, et al.,                               CONSOLIDATE RELATED CASES
15                                  Defendants.          [Dkt. 9]

16
17          After Defendant FCA removed this case and five related cases to federal court, the
18   parties jointly moved to consolidate the actions under FRCP 42(a). Dkt. 9. Before ruling
19   on that motion, the Court issued an Order to Show Cause, instructing FCA to show cause
20   why this case and each of the related cases should not be remanded either for lack of
21   subject-matter jurisdiction or improper venue. Dkt. 12. FCA has now responded, and the

22   Court is persuaded that it has subject-matter jurisdiction over these cases and that venue

23   for the case originally brought in Riverside County Superior Court (Case No. 18cv1694)

24   properly lies in this Court, despite the defects in removal. The Order to Show Cause is

25   DISCHARGED.

26          With subject-matter jurisdiction and venue established, the Court turns to the

27   parties’ joint motion to consolidate the cases. Dkt. 9. These cases involve the purchase

28
                                                     1
                                                                            18cv01203-LAB-BLM
 1   of a fleet of six vehicles from FCA, each of which Plaintiff alleges is defective. Each of
 2   the six separate suits involves the same Plaintiff and Defendant. Plaintiff pleads the same
 3   general claims in each lawsuit and the parties argue that judicial convenience and
 4   economy will be served by consolidating the cases, thereby streamlining discovery and
 5   resulting in only one trial. The Court agrees. The parties’ joint motion to consolidate the
 6   six cases listed in the table below is GRANTED and these cases are hereby
 7   CONSOLIDATED FOR ALL PURPOSES. FRCP 42(a).
 8          Case No. 18cv1203 will be the lead case going forward, and the clerk is instructed
 9   to administratively close all other cases listed in the table below. A copy of this Order
10   shall be filed in all six actions, but all further pleadings shall be filed only in Case No.
11   18cv1203.    Plaintiffs shall file a Consolidated Complaint by November 2, 2018.
12   Defendant shall respond to that Consolidated Complaint by November 16, 2018.
13
14    Case Name                             Case No.            Date Filed        Judge
      Alexandra Investments, Inc. v.        18cv1203-LAB-       6/07/2018         Burns/Major
15    FCA US LLC                            BLM
      Alexandra Investments, Inc. v.        18cv1600-LAB-       7/16/2018         Burns/Major
16    FCA US LLC                            BLM
17    Alexandra Investments, Inc. v.        18cv1694-LAB-       7/25/2018         Burns/Major
      FCA US LLC                            BLM
18    Alexandra Investments, Inc. v.        18cv1736-LAB-       7/27/2018         Burns/Major
      FCA US LLC                            BLM
19    Alexandra Investments, Inc. v.        18cv1738-LAB-       7/27/2018         Burns/Major
      FCA US LLC                            BLM
20    Alexandra Investments, Inc. v.        18cv1739-LAB-       7/27/2018         Burns/Major
21    FCA US LLC                            BLM

22          IT IS SO ORDERED.
23   Dated: October 12, 2018
24
25                                                 Hon. Larry Alan Burns
                                                   United States District Judge
26
27
28
                                                  2
                                                                              18cv01203-LAB-BLM
